Citation Nr: 1015616	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-06 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 




INTRODUCTION

The appellant is the surviving spouse of the Veteran who had 
active service from September 1951 to September 1953.  The 
Veteran died on May [redacted], 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Hartford, Connecticut, denying the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death.  This claim was previously remanded by the 
Board in May 2009 for additional evidentiary development.  

The issue of entitlement to accrued benefits appears to have 
been risen by the record, but this has not yet been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
The Board does not have jurisdiction over this issue, and it 
is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran died on May [redacted], 2005, due to a ruptured abdominal 
aortic aneurysm, with an underlying cause of death being 
listed as an infection.  The cause of death was not a result 
of disease or injury incurred in service.  






CONCLUSION OF LAW

A service connected disability did not cause death or 
contribute substantially or materially to the cause of death.  
38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.312 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing § 5103(a)-
compliant notice.  

Prior to the July 2005 decision, the appellant was not 
provided with Hupp compliant notice.  However, the January 
2007 statement of the case informed the appellant of what was 
required to support a claim for benefits, to include both 
claims already service-connected and claims not yet service-
connected.  The statement of the case also provided a 
statement of the condition for which the Veteran was service-
connected at the time of his death.  The claim was 
subsequently readjudicated, no prejudice has been alleged, 
and none is apparent from the record.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

Duty to Assist

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, a VA medical opinion was provided in 
December 2009, and VA has obtained these records as well as 
the records of the Veteran's outpatient treatment with VA.  
Copies of private medical opinions have also been 
incorporated into the evidence of record.  Significantly, 
neither the appellant nor her representative has identified 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not yet been obtained, and 
the appellant notified VA in August 2009 that she had no 
additional information or evidence to provide to VA in 
support of her claim.  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
her in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection for the cause of the Veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle or a contributory cause of 
the Veteran's death.  38 C.F.R. § 3.312(a) (2009).  For a 
service-connected disability to be the principle cause of 
death it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b) (2009).

For a service-connected disability to be a contributory cause 
of death it must have contributed substantially or 
materially, and combined to cause death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(c)(1) (2009).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  "Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death."  38 C.F.R. § 3.312(c)(3) (2009).

Generally, minor service-connected disabilities, particularly 
those of a static nature, or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. § 
3.312(c)(2) (2009).  "There are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) 
(2009).

Facts and Analysis

The record reflects that the Veteran died on May [redacted], 2005.  
The death certificate lists the cause of death as a ruptured 
abdominal aortic aneurysm.  The underlying cause of death 
appears to be listed as a "Graft" infection, but the record 
demonstrates that this has also been interpreted to read as a 
"Staph" infection.  

At the time of the Veteran's death, he was service-connected 
for an adjustment disorder, also diagnosed as posttraumatic 
stress disorder (PTSD).  A disability rating of 70 percent 
was in effect at the time of death.  The primary issue in 
this case is whether the Veteran's service-connected PTSD was 
a principle or contributory cause of his death.  

The record demonstrates that the Veteran sought treatment for 
his PTSD up until the time of his death.  However, none of 
these treatment records suggest a possible relationship 
between the Veteran's PTSD and his subsequent abdominal 
aneurysm or an underlying infection.  Rather, a number of 
records, including a December 2000 record, suggest that it 
was the Veteran's history of a cardiovascular accident that 
was aggravating his depressive symptoms.  The record also 
contains a mental health progress note prepared by a VA 
physician with the initials N.G. and dated October 2002.  
According to Dr. G, it was her opinion that many of the 
Veteran's psychiatric symptoms were due to his cardiovascular 
condition and other physical problems.  There are no 
treatment records, however, suggesting that the Veteran's 
cardiovascular symptoms were due to his psychiatric disorder.  

In December 2009, a VA examiner provided an opinion regarding 
the cause of the Veteran's death.  The examiner concluded 
upon reviewing the evidence of record and recent medical 
literature that it was more likely than not that the 
Veteran's age and other medical co-morbidities led to his 
death, and that is was less likely than not that the 
Veteran's PTSD was a contributing cause of his death.  The 
examiner noted that in addition to PTSD, the Veteran suffered 
from uncontrolled congestive heart failure that required both 
inpatient and outpatient treatment.  The Veteran also had 
established risk factors for congestive heart disease 
including diabetes, hypertension, and peripheral vascular 
disease.  The examiner noted discussing this case with 
another VA physician with the initials N.G.  The examiner 
indicated that Dr. G was in agreement with the examiner's 
conclusion that the Veteran's PTSD was less likely than not a 
contributing cause of death.  

In addition to the above evidence, the record contains a 
number of opinions and other evidence from VA and private 
physicians.  However, as outlined below, none of these 
opinions demonstrate that the Veteran's cause of death was 
related to his service-connected PTSD.  According to a 
February 2004 letter from a private physician with the 
initials J.W, the Veteran was frequently evaluated for 
congestive heart failure symptoms.  However, Dr. W indicated 
that some of the Veteran's flare-ups were clearly 
psychological in nature as there was no evidence of heart 
failure upon evaluation.  As such, the issue of congestive 
heart failure was being confounded by his PTSD.  The record 
also contains another letter from Dr. W dated October 2004 in 
which the Veteran's illness was labeled as terminal.  These 
letters do not provide any information relating the Veteran's 
PTSD to the disorders that ultimately led to his death, but 
rather, they suggests that the Veteran's psychological 
condition caused him to believe he was suffering from cardiac 
symptoms that did not actually exist.  

The record also contains a letter from a VA social worker 
dated June 2004.  This letter described the Veteran's PTSD 
symptomatology, including hypervigilance, impaired sleep and 
social isolation.  However, nothing in this letter suggests a 
possible relationship between the Veteran's PTSD and an 
abdominal aortic aneurysm or an underlying infection.  As 
such, this letter is not probative to the appellant's claim.  

Finally, the Board has considered an April 2009 letter from 
the previously mentioned VA physician with the initials N.G.  
In this letter, Dr. G opined that the Veteran's PTSD was at 
least as likely as not a contributing factor to his illnesses 
and ultimate death.  Dr. G included a number of studies 
suggesting that PTSD can increase a Veteran's risk of 
developing heart disease.  While the conclusions of a 
physician are medical conclusions that the Board cannot 
ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 
(1991), the Board is free to assess medical evidence and is 
not compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  In the present case, Dr. 
G did not provide a discussion of how this evidence 
demonstrated a relationship between the Veteran's PTSD and an 
abdominal aortic aneurysm or the underlying infection.  The 
Court has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  In addition, 
the December 2009 VA opinion notes that once the case was 
discussed further with Dr. G, she agreed that it was less 
likely than not that the Veteran's PTSD was a contributory 
cause of the Veteran's death.  As such, the Board does not 
find the April 2009 opinion of Dr. G to be credible, since it 
was unsupported by clinical data specifically relating to the 
Veteran, and, since Dr. G changed her opinion after 
discussing this case with another physician.  

Based on the above evidence, the Board concludes that the 
appellant is not entitled to service connection for the cause 
of the Veteran's death.  There is no credible evidence of 
record suggesting a possible relationship between the 
Veteran's PTSD and his cause of death.  In fact, the December 
2009 VA examiner, upon reviewing the evidence of record, 
concluded that it was less likely than not that the Veteran's 
PTSD was a contributing factor to his cause of death.  The 
examiner noted that upon discussing this case with Dr. G, she 
agreed with this conclusion.  As such, the preponderance of 
the evidence of record demonstrates that the Veteran's 
service-connected PTSD was not the primary or a contributing 
cause of his death.  

In reaching the above conclusion, the Board also considered 
the lay evidence provided by the appellant in support of her 
claim.  In her June 2006 notice of disagreement, the 
appellant indicated that she believed the Veteran's PTSD 
contributed to congestive heart failure, and ultimately, to 
his death.  However, as a lay person, the appellant is not 
competent to offer a medical opinion of such complexity.  See 
Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. 
App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  Furthermore, the preponderance of the evidence 
of record contradicts the appellant's opinion.  According to 
the December 2009 VA examiner, who is competent to offer a 
medical opinion, the Veteran's PTSD was less likely than not 
a contributing cause of his abdominal aortic aneurysm.  In 
light of this evidence, the Board does not find the 
appellant's opinion to be competent evidence as to cause of 
death.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death must be denied.

ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


